Exhibit 10(sss)

 

--------------------------------------------------------------------------------

REAL ESTATE SUBLEASE

BETWEEN

FRUCTIBAIL INVEST,

Sublandlord

and

THE BANK OF NEW YORK,

Subtenant

Dated February 27, 2006

 

--------------------------------------------------------------------------------

 

Real Estate Sublease

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEMISE, PREMISES, TERM, RENT

   11

ARTICLE 2: USE AND OCCUPANCY

   11

ARTICLE 3: ALTERATIONS

   11

ARTICLE 4: REPAIRS-FLOOR LOAD

   12

ARTICLE 5: CERTAIN SUBLANDLORD RIGHTS

   12

ARTICLE 6: REQUIREMENTS OF LAW

   13

ARTICLE 7: ENCUMBRANCES

   14

ARTICLE 8: RULES AND REGULATIONS

   15

ARTICLE 9: INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

   15

ARTICLE 10: DESTRUCTION BY FIRE OR OTHER CAUSE

   16

ARTICLE 11: EMINENT DOMAIN

   16

ARTICLE 12: ASSIGNMENT AND SUBLETTING

   17

ARTICLE 13: ELECTRICITY

   18

ARTICLE 14: ACCESS TO PREMISES

   18

ARTICLE 15: CERTIFICATE OF OCCUPANCY

   18

ARTICLE 16: TERMINATION EVENTS

   19

ARTICLE 17: TERMINATION

   19

ARTICLE 18: FEES AND EXPENSES

   21

ARTICLE 19: NO REPRESENTATIONS BY SUBLANDLORD

   22

ARTICLE 20: END OF TERM

   23

 

Real Estate Sublease

2



--------------------------------------------------------------------------------

ARTICLE 21: QUIET ENJOYMENT

   23

ARTICLE 22: ASSIGNED LEASES

   23

ARTICLE 23: NO WAIVER

   23

ARTICLE 24: WAIVER OF TRIAL BY JURY

   24

ARTICLE 25: INABILITY TO PERFORM

   24

ARTICLE 26: BILLS AND NOTICES

   25

ARTICLE 27: OPERATING EXPENSES AND TAXES

   27

ARTICLE 28: SERVICES

   28

ARTICLE 29: SIDEWALK VAULT SPACE

   28

ARTICLE 30: CAPTIONS; PARTIES BOUND

   29

ARTICLE 31: GUARANTY

   29

ARTICLE 32: CONSENTS AND PAYMENTS

   29

ARTICLE 33: BROKER

   30

ARTICLE 34: INDEMNITY

   31

ARTICLE 35: ADJACENT EXCAVATION-SHORING

   31

ARTICLE 36: REPRESENTATIONS AND WARRANTIES

   32

ARTICLE 37: MISCELLANEOUS

   32

ARTICLE 38: WITHHOLDING TAXES

   37

 

Real Estate Sublease

3



--------------------------------------------------------------------------------

REAL ESTATE SUBLEASE, made as of this February 27, 2006, between FRUCTIBAIL
INVEST, a French société civile (“Sublandlord”), and THE BANK OF NEW YORK, a New
York banking corporation (“Subtenant”).

WITNESSETH:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby covenant as follows.

DEFINITIONS

“Affiliate” shall mean a Person which shall (1) Control, (2) be under the
Control of, or (3) be under common Control with the Person in question.

“Additional Rent” shall mean all additional rent and other amounts payable by
Subtenant to Sublandlord under this Real Estate Sublease other than Fixed
Rental.

“After-Tax Basis” shall mean the basis or position leaving the beneficiary of a
payment or deduction provided for by this Real Estate Sublease in no better and
no worse position than that which it would have been in had the event which gave
rise to the payment or deduction obligation not occurred. The party receiving a
payment that is to be made on an After-Tax Basis will provide computations in
reasonable detail; provided, however, that neither party shall have the right to
examine the other party’s books or records and nothing herein shall require
either party to manage its tax affairs in any manner other than as it sees fit.

“Alterations” shall mean alterations, installations, improvements, additions or
other physical changes (other than decorations) in or about the Premises.

“Assigned Leases” shall mean those leases set forth in Schedule 2.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute of
similar nature and purpose.

“BNY” shall mean The Bank of New York Company, Inc., a New York corporation.

“BNY Guarantee” shall mean the Guarantee, dated as of the date hereof, executed
by BNY in favor of Sublandlord, as sublandlord and tenant, pursuant to which BNY
guarantees the payment and performance obligations of Landlord under the Real
Estate Lease and of Subtenant under this Real Estate Sublease.

“Building” shall mean the One Wall Street Building or the 101 Barclay Street
Building, and “Buildings” shall mean both of such buildings, collectively.

 

Real Estate Sublease

4



--------------------------------------------------------------------------------

“Building Systems” shall mean the mechanical, gas, electrical, sanitary,
heating, air conditioning, ventilating, elevator, plumbing, life-safety and
other similar service systems of the Buildings.

“Business Days” shall mean all days other than Saturdays, Sundays and holidays
on which banks in New York State or Paris, France are authorized to be closed.

“Change of Law” shall mean (i) the passing of, or (ii) a change in or (iii) the
introduction, proposal, issuance or repeal of, any law, rule, notice,
announcement, regulation or regulatory requirement, directive or interpretation
thereof or in the published practice or policy (or in the final application
thereof, including for the avoidance of doubt, material changes to
administrative procedures such as forms or elections necessary to the claiming
of any tax benefit) of any government, governmental department, tax authority,
agency or regulatory authority or supervisory body of any country, or in any
treaty, in each case not actually or prospectively in force at the date of this
Real Estate Sublease, or any change or development in the interpretation by any
court, governmental department, tax authority or regulatory authority of any
country of any of the foregoing, in each case occurring or made known to any of
the parties hereto after the date of this Real Estate Sublease, whether or not
such measure applies retroactively and whether or not such measure constitutes a
change from a prior position on the same issue.

“Control” shall mean direct or indirect ownership of more than 50% of (i) the
outstanding voting stock of a corporation, or (ii) any other equity interest if
not a corporation, together with in each case the possession of power to direct
or cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract.

“Default Rate” with respect to any period for which an amount payable hereunder
has not been paid when due, shall mean an annual interest rate equal to (i) with
respect to amounts payable in Dollars hereunder, LIBOR for such period plus 1%
and (ii) with respect to amounts payable in Euros hereunder, EURIBOR for such
period plus 1%.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Early Termination Date” shall mean the date on which any termination of this
Real Estate Sublease occurs that is prior to the end of the scheduled Term.

“Effective Date” shall have the meaning set forth in Section 1.1 hereof.

 

Real Estate Sublease

5



--------------------------------------------------------------------------------

“Environmental Law” shall mean any and all applicable Federal, state or local
laws, rules, orders, permits, regulations, statutes, ordinances, codes or
decrees of any Governmental Authority or common law regulating or imposing
liability or standards of conduct concerning human health, natural resources or
the environment, as now or may at any time hereafter be in effect, including,
without limitation, the Clean Water Act, the Clean Air Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Emergency Planning and Community
Right-to Know Act, the Resource Conservation and Recovery Act, the Safe Drinking
Water Act, the Hazardous and Solid Waste Amendments of 1984, the Federal
Insecticide, Fungicide and Rodenticide Act, the Toxic Substances Control Act and
the Solid Waste Disposal Act of 1965, in each case, with each amendment,
supplement or modification thereto and as each shall be amended, supplemented or
modified in the future, their state or municipal equivalents, and the Federal,
state or municipal regulations promulgated thereunder.

“EURIBOR” shall mean, in respect of any period for which EURIBOR is to be
determined, the rate per annum determined by the Banking Federation of the
European Union which appears on Telerate Page 248 (or such other pages as may
replace Page 248 on that service or such other service as may be nominated by
the Banking Federation of the European Union (including the Reuters Screen) as
the information vendor for the purposes of displaying Banking Federation of the
European Union offered rates for deposits in Euros) at approximately 11:00 a.m.
two Business Days prior to the first Business Day of such period for a term
comparable to the term for with EURIBOR is to be determined or, if a rate for
such term is not so quoted, a rate determined by a straight-line interpolation
of the rates quoted for the term next longer and the term next shorter than such
term. If, for any reason, such rate is not available, the term “EURIBOR” shall
mean the rate per annum on the Reuters Screen as the offered rate for deposits
in Euros at approximately 11:00 a.m. two Business Days prior to the first
Business Day of such period for a term comparable to the term for which EURIBOR
is to be determined or, if a rate for such term is not so quoted, a rate
determined by a straight line interpolation of the rates quoted for the term
next longer and the term next shorter than such term; provided, however, if more
than one rate is specified for a term comparable to the interest period
contemplated on the Reuters Screen, the applicable rate shall be the arithmetic
mean of all such rates. If EURIBOR cannot be determined in accordance with the
foregoing provision then EURIBOR shall be the arithmetic mean of quotations
provided by each of ABN AMRO, HSBC, BNP Paribas, Deutsche Bank and Société
Générale, as each such bank’s interbank offered rate for deposits in Euros to
leading banks in the European interbank market at approximately 11:00 a.m. two
Business Days prior to the first Business Day of such interest period, provided,
that if any of such banks fails to supply any such offered rate by 1:00 p.m. on
the required date, EURIBOR for the relevant interest period shall be determined
on the basis of the quotations provided by the remaining such banks.

“Euros” shall mean the lawful currency of the European Monetary Union.

 

Real Estate Sublease

6



--------------------------------------------------------------------------------

“Expiration Date” shall mean the Fixed Expiration Date or such earlier or later
date on which the Term shall sooner or later end pursuant to any of the terms,
conditions or covenants of this Real Estate Sublease or pursuant to law.

“Final Rental” shall have the meaning set forth in Section 17.4.

“Fixed Expiration Date” shall have the meaning set forth in Section 1.1 hereof.

“Fixed Rent” shall have the meaning set forth in Section 1.2 hereof.

“Governmental Authority (Authorities)” shall mean the United States of America,
the State of New York, the City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau or instrumentality of any
of the foregoing, or any quasigovernmental authority, now existing or hereafter
created, having jurisdiction over the Premises or any portion thereof.

“Gross-up Amount” shall have the meaning set forth in Section 38.1 hereof.

“Guarantees” shall mean the BNY Guarantee and the NBP Guarantee.

“HVAC” shall mean heat, ventilation and air conditioning.

“Landlord” shall mean 4101 Austin Boulevard Corp., a New York corporation.

“LIBOR” shall mean, in respect of any period for which LIBOR is to be
determined, the rate per annum appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for deposits in US dollars at
approximately 11:00 a.m. two business Days prior to the first Business Day of
such period for a term comparable to the term for which LIBOR is to be
determined or, if a rate for such term is not so quoted, a rate determined by a
straight-line interpolation of the rates quoted for the term next longer and the
term next shorter than such term. If, for any reason, such rate is not
available, the term “LIBOR” shall mean the rate per annum on Reuters Screen
LIBOR01 as the London interbank offered rate for deposits in US dollars at
approximately 11:00 a.m. two Business Days prior to the first Business Day of
such period for a term comparable to the term for which LIBOR is to be
determined or, if a rate for such term is not so quoted, a rate determined by a
straight line interpolation of the rates quoted for the term next longer and the
term next shorter than such term; provided, however, if more than one rate is
specified for a term comparable to the interest period contemplated on Reuters
Screen LIBOR01, the applicable rate shall be the arithmetic mean of all such
rates. If LIBOR cannot be determined in accordance with the foregoing provision
then LIBOR shall be the arithmetic mean of quotations provided by each of ABN
AMRO, HSBC, BNP Paribas, Deutsche Bank and Société Générale, as each such bank’s
London interbank offered rate of exchange at 11:00 a.m. two Business Days prior
to the first Business Day of such period for the relevant term.

 

Real Estate Sublease

7



--------------------------------------------------------------------------------

“NBP” shall mean Natexis Banques Populaire, a French société anonyme having its
registered office at 45, rue Saint Dominique, 75007 Paris and registered under
number 542 044 524 R.C.S. with the Registre du commerce et des sociétés of
Paris.

“NBP Guarantee” shall mean the Guarantee, dated as of the date hereof, executed
by NBP, in favor of Landlord and Subtenant pursuant to which NBP Guarantees the
payment and performance obligations of Sublandlord as tenant under the Real
Estate Lease and as sublandlord under this Real Estate Sublease.

“One Wall Street Building” shall mean all buildings, equipment and other
improvements and appurtenances of every kind and description now located or
hereafter erected, constructed or placed upon the land and any and all
alterations, and replacements thereof, additions thereto and substitutions
therefor, situated on and including the land commonly known by the address One
Wall Street, New York, NY.

“101 Barclay Street Building” shall mean all buildings, equipment and other
improvements and appurtenances of every kind and description now located or
hereafter erected, constructed or placed upon the land and any and all
alterations, and replacements thereof, additions thereto and substitutions
therefor, situated on and including the land commonly known by the address of
101 Barclay Street, New York, NY.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a limited liability company, a corporation and any other form of
business or legal association or entity.

“Premises” shall mean the land more particularly described in Exhibit A together
with all improvements thereon including the Building Systems and Buildings
commonly known as 101 Barclay Street, New York, NY and One Wall Street, New
York, NY.

“Real Estate Lease” shall mean the Real Estate Lease of even date herewith,
between Landlord, as landlord and Sublandlord, as tenant, a true and complete
copy of which has been provided to Subtenant by Sublandlord.

“Real Estate Sublease” shall mean this Real Estate Sublease together with all
exhibits and schedules annexed hereto and made part hereof, as the same may be
amended from time to time.

“Real Estate Tax Account Funding Date” has the meaning given to such term in
Section 27.1.

“Remaining Period” shall have the meaning given to such term in Section 17.4.

“Rental” shall mean and be deemed to include the Fixed Rent, and all additional
rent.

“Rental Payment Date” shall mean the day following the end of each Rental Period
on which an installment of Fixed Rent is due.

 

Real Estate Sublease

8



--------------------------------------------------------------------------------

“Rental Period” shall mean each calendar quarter during the Term, with the first
Rental Period beginning on the date hereof and ending on 31 March, 2006, and
continuing with each subsequent calendar quarter during the Term.

“Requirements” shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders,
extraordinary as well as ordinary, of all Governmental Authorities now existing
or hereafter created, and of any and all of their departments, agencies and
bureaus, having the force of law, affecting the Premises or any portion thereof,
or any street, avenue or sidewalk comprising a part of or in front thereof or
any vault in or under the same, or requiting removal of any encroachment, or
affecting the maintenance, use or occupation of the Premises or any portion
thereof.

“Rules and Regulations” shall mean the rules and regulations annexed hereto and
made a part hereof as Schedule 1, and such other and further reasonable rules
and regulations as Landlord may from time to time adopt.

“Sublandlord” shall mean FRUCTIBAIL INVEST, a French société civile having its
registered office at 115, rue Montmartre, 75002 Paris and registered under
number 485 307 904 R.C.S. with the Registre du commerce et des sociétés of
Paris.

“Sublandlord Indemnitees” shall mean Sublandlord, the principals comprising
Sublandlord and its and their respective partners, members, shareholders,
officers, directors, employees, agents and contractors.

“Sublandlord Parties” shall have the meaning set forth in Section 37.2 hereof.

“Sublandlord Termination Event” shall have the meaning set forth in
Section 16.1.

“Subtenant” shall have the meaning ascribed thereto in the preamble to this Real
Estate Sublease.

“Subtenant Indemnitees” shall mean Subtenant, the principals comprising
Subtenant and its and their respective Affiliates, partners, members,
shareholders, officers, directors, employees, agents and contractors.

“Subtenant-Paid Costs” shall have the meaning set forth in Section 27.1 hereof.

“Subtenant-Paid Taxes” shall mean all Taxes assessed or charged against the
Premises during the Term. Anything contained herein to the contrary
notwithstanding, Subtenant-Paid Taxes shall not be deemed to include (w) any
taxes on Sublandlord’s income, (x) franchise taxes, (y) estate or inheritance
taxes or (z) any similar taxes imposed on Sublandlord, unless such taxes are
levied, assessed or imposed in lieu of or as a substitute for the whole or any
part of the taxes, assessments, levies, impositions which now constitute
Subtenant-Paid Taxes.

 

Real Estate Sublease

9



--------------------------------------------------------------------------------

“Subtenant’s Property” shall have the meaning set forth in Section 3.1(C)
hereof.

“Taxes” shall mean the aggregate amount of real estate taxes and any general or
special assessments (exclusive of penalties and interest thereon) imposed upon
the Premises including, without limitation, (i) assessments made upon or with
respect to any “air” and “development” rights now or hereafter appurtenant to or
affecting the Premises, (ii) any fee, tax or charge imposed by any Governmental
Authority for any vaults, vault space or other space within or outside the
boundaries of the Premises, and (iii) any taxes or assessments levied after the
Effective Date in whole or in part for public benefits to the Premises,
including, without limitation, any Business Improvement District taxes and
assessments and any commercial rent occupancy taxes) without taking into account
any discount that Sublandlord may receive by virtue of any early payment of
Taxes; provided, that if because of any change in the taxation of real estate,
any other tax or assessment, however denominated (including, without limitation,
any franchise, income, profit, sales, use, occupancy, gross receipts or rental
tax) is imposed upon Sublandlord or the occupancy, rents or income therefrom, in
substitution for any of the foregoing Taxes, such other tax or assessment shall
be deemed part of Taxes computed as if Sublandlord’s sole asset were the
Premises. With respect to any tax year, all reasonable and customary expenses,
including attorneys’ fees and disbursements, experts’ and other witnesses’ fees,
incurred in contesting the validity or amount of any Taxes or in obtaining a
refund of Taxes shall be considered as part of the Taxes for such tax year.
Anything contained herein to the contrary notwithstanding, Taxes shall not be
deemed to include (w) any taxes on Sublandlord’s income, (x) franchise taxes,
(y) estate or inheritance or (z) any similar taxes imposed on Sublandlord,
unless such taxes are levied, assessed imposed in lieu of or as a substitute for
the whole or any part of the taxes, assessments, levies, impositions which now
constitute Taxes.

“Term” shall mean a term which shall commence on the Effective Date and shall
expire on the Expiration Date.

“Transaction Document” shall mean this Real Estate Sublease, the Real Estate
Lease, the Waiver Agreements, the Guarantees and any other document designated
as a Transaction Document by Sublandlord, Subtenant or their respective
Affiliates in connection with the transactions contemplated hereby or in respect
of the Premises.

“Transfer” shall mean any direct or indirect assignment, hypothecation or
transfer of all or any interest under this Real Estate Sublease.

“Treaty” shall mean the Convention between the Government of the United States
of America and the Government of the French Republic for the Avoidance of Double
Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income
and Capital, signed August 31, 1994, as amended by any applicable protocol, or
any successor treaty.

“Unavoidable Delays” shall have the meaning set forth in Article 25 hereof.

 

Real Estate Sublease

10



--------------------------------------------------------------------------------

“Withholding Tax” shall mean any tax imposed by means of withholding or
deduction, including any interest or penalties relating to such tax.

WITNESSETH:

WHEREAS, (i) Landlord is the Owner of the Premises, (ii) Landlord has leased the
Premises to Sublandlord pursuant to the Real Estate Lease and (iii) Sublandlord
desires to sublease the Premises to Subtenant, and Subtenant desires to sublease
the Premises from Sublandlord, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
this Real Estate Sublease, the rental payments made on the Effective Date and to
be made hereunder, and for other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereto, for themselves, their successors and assigns, hereby agree as follows:

ARTICLE 1: DEMISE, PREMISES, TERM, RENT

Section 1.1. Sublandlord hereby subleases to Subtenant, and Subtenant hereby
hires from Sublandlord, the Premises upon all of the terms set forth in this
Real Estate Sublease, for the Term to commence on March 3, 2006 (the “Effective
Date”) and to expire at 1:00p.m., Eastern Time on March 3, 2031 (the “Fixed
Expiration Date”).

Section 1.2. From and after the Effective Date, the fixed rent for the Premises
(the “Fixed Rent”) under this Real Estate Sublease shall be the installment
amounts shown as due on Schedule 3 hereto for each quarterly period during the
Term beginning on the Effective Date, each payable in Euros in arrears on the
date set forth on Schedule 3. Schedule 3 shall provide separately for
installment amounts for each of the Buildings demised by this Sublease in the
event that this Sublease is terminated by its terms with respect to one of the
Buildings and not the other. In addition, Subtenant shall pay all Additional
Rent when due and owing hereunder.

ARTICLE 2: USE AND OCCUPANCY

The Premises shall be used and occupied for general office purposes and for any
other purpose permitted by certificates of occupancy affecting the Premises from
time to time as amended.

ARTICLE 3: ALTERATIONS

 

Real Estate Sublease

11



--------------------------------------------------------------------------------

Section 3.1. Subtenant shall have the sole right, during the Term, at its own
cost, to modify and improve the Premises or make any Alterations thereto,
provided that such modification, improvement or alteration complies with all
provisions with respect to modifications, improvements and Alterations that are
imposed on Sublandlord, in its capacity as tenant, under Article 3 of the Real
Estate Lease.

Section 3.2. Upon the request of Subtenant, Sublandlord, at Subtenant’s cost and
expense, shall join in any applications for any permits, approvals or
certificates required to be obtained by Subtenant in connection with any
permitted Alteration (provided that the provisions of the applicable Requirement
shall require that Sublandlord join in such application) and shall otherwise
cooperate with Subtenant in connection therewith, provided that Sublandlord
shall not be obligated to incur any cost or expense, including, without
limitation, attorneys’ fees and disbursements, or suffer any liability in
connection therewith.

ARTICLE 4: REPAIRS-FLOOR LOAD

Section 4.1. Sublandlord shall use reasonable efforts to cause Landlord to
operate, maintain and make or cause to be operated, maintained and made all
necessary repairs (both structural and nonstructural) to the Building Systems to
keep the same in good condition and repair, normal wear and tear excepted.

Section 4.2. Subtenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which is allowed by Requirements. Business machines and mechanical
equipment shall be placed and maintained by Subtenant at Subtenant’s expense in
settings sufficient in Landlord’s reasonable judgment to absorb and prevent
vibration, noise and annoyance. Except as expressly provided in this Real Estate
Sublease, there shall be no allowance to Subtenant for a diminution of rental
value and no liability on the part of Sublandlord by reason of inconvenience,
annoyance or injury to business arising from Sublandlord, Subtenant or others
making, or failing to make, any repairs, alterations, additions or improvements
in or to any portion of the Premises.

Section 4.3. Sublandlord shall use reasonable efforts to cause Landlord to use
its reasonable efforts to minimize interference with Subtenant’s use and
occupancy of the Premises.

Section 4.4. Any waiver by Landlord of any provisions of Article 4 of the Real
Estate Lease shall be deemed to be an equivalent waiver by Sublandlord under
this Article 4.

ARTICLE 5: CERTAIN SUBLANDLORD RIGHTS

 

Real Estate Sublease

12



--------------------------------------------------------------------------------

Section 5.1. Any Building employee to whom any property shall be entrusted by or
on behalf of Subtenant shall be deemed to be acting as Subtenant’s agent with
respect to such property and neither Sublandlord nor its agents shall be liable
for any damage to property of Subtenant or of others entrusted to employees of
the Building, nor for the loss of or damage to any property of Subtenant by
theft or otherwise. Neither Sublandlord nor its agents shall be liable for any
injury (or death) to persons or damage to property resulting from fire or other
casualty, nor shall Sublandlord or its agents be liable for any such injury (or
death) to persons or damage caused by other Subtenants or persons in the
Buildings or caused by construction of any private, public or quasi-public work;
nor shall Sublandlord be liable for any injury (or death) to persons or damage
to property or improvements resulting from any latent defect in the Buildings
(provided that the foregoing shall not relieve Sublandlord from its obligations,
if any, to repair such latent defect pursuant to the provisions of Article 4
hereof.)

Section 5.2. If at any time any windows of the Premises are temporarily closed,
darkened or bricked-up due to any Requirement or by reason of repairs,
maintenance, alterations, or improvements to the Building, or any of such
windows are permanently closed, darkened or bricked-up due to any Requirement,
Sublandlord shall not be liable for any damage Subtenant may sustain thereby and
Subtenant shall not be entitled to any compensation therefor, nor abatement or
diminution of any item of the Rental, nor shall the same release Subtenant from
its obligations hereunder, nor constitute an actual or constructive eviction, in
whole or in part, by reason of inconvenience or annoyance to Subtenant, or
injury to or interruption of Subtenant’s business, or otherwise, nor impose any
liability upon Sublandlord or its agents. If at any time the windows of the
Premises are temporarily closed, darkened or bricked-up, as aforesaid, then,
unless Subtenant is required pursuant to this Real Estate Sublease to perform
the repairs, maintenance, alterations, or improvements, or to comply with the
Requirements, which resulted in such windows being closed, darkened or
bricked-up, Sublandlord shall cause Landlord to perform such repairs,
maintenance, alterations or improvements to the extent required by applicable
Requirements with reasonable diligence and otherwise take such action as may be
reasonably necessary to minimize the period during which such windows are
temporarily closed, darkened, or bricked-up.

ARTICLE 6: REQUIREMENTS OF LAW

Subtenant and Sublandlord shall comply with all Requirements applicable to the
use, ownership and maintenance of the Premises, including, without limitation,
those applicable to the Subtenant’s making of any Alterations therein or
Sublandlord’s repairs thereto or the result of the making thereof. Neither
Subtenant nor Sublandlord shall do or permit to be done any act or thing upon
the Premises which will invalidate or be in conflict with a standard “all-risk”
insurance policy; nor shall Subtenant or Sublandlord do anything in the
Premises, or permit anything to be done in or upon the Premises, or bring

 

Real Estate Sublease

13



--------------------------------------------------------------------------------

or keep anything therein, except as now or hereafter permitted by the New York
City Fire Department or other authority having jurisdiction.

ARTICLE 7: ENCUMBRANCES

Section 7.1. Sublandlord shall not mortgage, pledge, encumber or hypothecate its
interest in the Premises during the Term. Any mechanics lien filed against the
Premises for work claimed to have been done for, or materials claimed to have
been furnished to, Sublandlord shall be discharged or bonded over by Sublandlord
no later than [thirty (30)] days after Sublandlord shall have received notice
thereof. Any lien filed against the Premises for non-payment of Taxes (other
than Subtenant-Paid Taxes) shall be discharged by Sublandlord no later than
thirty (30) days after Sublandlord shall have received notice thereof. Subject
to the last sentence of this paragraph, any mechanics lien filed against the
Premises for work claimed to have been done for, or materials claimed to have
been furnished to, Subtenant shall be discharged by Subtenant no later than
thirty (30) days after Subtenant shall have received notice thereof. Subject to
the last sentence of this paragraph, any lien filed against the Premises as a
result of non-payment of Subtenant-Paid Taxes, that has not been contested shall
be discharged by Subtenant no later than thirty (30) days after Subtenant shall
have received notice thereof. Notwithstanding the foregoing, Subtenant shall
have the right to contest any mechanics or tax lien so long as it reasonably
believes in good faith that such contest will be successful and there is no
material risk of loss of Sublandlord’s interest in the Premises as a result of
such contest.

Section 7.2. Subtenant hereby irrevocably waives any and all right(s) it may
have in connection with any zoning lot merger or transfer of development rights
with respect to the Premises including, without limitation, any rights it may
have to be a party to, to contest, or to execute, any Declaration of
Restrictions (as such term is used in Section 12-10 of the Zoning Resolution of
The City of New York effective December 15, 1961, as amended) with respect to
the Premises, which would cause the Premises to be merged with or unmerged from
any other zoning lot pursuant to such Zoning Resolution or to any document of a
similar nature and purpose, and Subtenant agrees that this Real Estate Sublease
shall be subject and subordinate to the Real Estate Lease, any declaration of
restrictions or any other document of similar nature and purpose now affecting
the Premises. In confirmation of such subordination and waiver, Subtenant shall
execute and deliver promptly any certificate or instrument that Sublandlord
reasonably may request in a form consented to by Subtenant (such consent not to
be unreasonably withheld).

 

Real Estate Sublease

14



--------------------------------------------------------------------------------

ARTICLE 8: RULES AND REGULATIONS

Sublandlord and Subtenant and their respective contractors, employees, agents,
visitors, invitees and licensees shall comply with the Rules and Regulations.
Sublandlord shall not have any right to impose any additional Rule or Regulation
except for any such additional Rules or Regulations adopted by Landlord
subsequent to the date hereof. Nothing contained in this Real Estate Sublease
shall be construed to impose upon Sublandlord any duty or obligation to enforce
the Rules and Regulations or terms, covenants or conditions in any other lease
against any other tenant or subtenant, and Sublandlord shall not be liable to
Subtenant for violation of the same by any other tenant or subtenant, its
employees, agents, visitors or licensees. If any conflict or inconsistency
exists between the Rules and Regulations and the provisions of this Real Estate
Sublease, then the provisions of this Real Estate Sublease shall control.

ARTICLE 9: INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 9.1. [RESERVED]

Section 9.2. Sublandlord shall use reasonable efforts to cause the Landlord to
obtain and keep in full force and effect during the Term the insurance coverages
required to be maintained by Landlord under Section 9.2 of the Real Estate
Lease. Subtenant shall obtain and keep in full force and effect during the Term
the casualty coverage for Subtenant’s Property and Alterations required by
Section 9.1(i) of the Real Estate Lease and the liability coverage required by
Section 9.1 (ii) of the Real Estate Lease. Sublandlord, Subtenant, Landlord and
any other parties required to be named as insured parties on the liability
policy shall be named as insureds as their interests may appear. Notwithstanding
the foregoing, Sublandlord shall not be liable to Subtenant for any failure to
insure, replace or restore any Subtenant’s Property or Alterations. If requested
by Landlord, Subtenant shall cooperate with Landlord and Landlord’s insurance
companies in the adjustment of any claims for any damage to the Building or such
Alterations. Landlord shall be loss payee under the insurance policies required
by this Section 9.2.

Section 9.3. [RESERVED]

Section 9.4. Subtenant acknowledges that Sublandlord shall not be required to
carry insurance on, and shall not be responsible for damage to, Subtenant’s
Property.

Section 9.5. Subtenant shall not be required to obtain any property insurance
that covers the property that is covered by the policies required to be
maintained by Landlord or Sublandlord pursuant to Article 9 of the Real Estate
Lease.

 

Real Estate Sublease

15



--------------------------------------------------------------------------------

Section 9.6. Subtenant acknowledges that Landlord under the Real Estate Lease
shall have the right from time to time to obtain insurance coverage for the
Premises which differs from the insurance coverage required by this Article 9.

ARTICLE 10: DESTRUCTION BY FIRE OR OTHER CAUSE

Section 10.1. If either of the Buildings shall be damaged by fire or other
casualty, the damage shall be repaired or other actions shall be taken in
accordance with applicable provisions of the Real Estate Lease. If, pursuant to
such provisions, the Real Estate Lease is terminated with respect to the
Premises, this Real Estate Sublease shall terminate contemporaneously with
respect to the Premises.

Section 10.2. This Article 10 constitutes an express agreement governing any
case of damage or destruction of the Premises or a Building by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
which provides for such contingency in the absence of an express agreement, and
any other law of like nature and purpose now or hereafter in force shall have no
application in any such case.

ARTICLE 11: EMINENT DOMAIN

Section 11.1. If the whole of either of the Buildings shall be acquired or
condemned for any public or quasi-public use or purpose, this Real Estate
Sublease and the Term shall end with respect to the Premises as of the date of
the vesting of title with the same effect as if said date were the Fixed
Expiration Date. If only a part of either or both of the Buildings shall be so
acquired or condemned, then this Real Estate Sublease shall remain in effect
without modification unless the Real Estate Lease is terminated as provided in
Section 11.1 thereof, in which event this Real Estate Sublease shall terminate
contemporaneously with such termination.

Section 11.2. In the event of any acquisition or condemnation of all or any part
of the Premises that does not result in a termination of this Real Estate
Sublease, the condemnation award shall be paid to the Landlord as provided in
the Real Estate Lease. Subtenant shall have no claim against Sublandlord,
Landlord, the condemning authority or any third party in respect of any such
condemnation. Following any such acquisition or condemnation and prior to any
termination of this Real Estate Sublease, Subtenant shall continue to pay in
full all items of Rental payable by Subtenant hereunder without reduction or
abatement.

Section 11.3. If less than the whole of either or both of the Buildings is
permanently acquired or condemned or if the whole or any part of either of the
Buildings shall be condemned temporarily during the Term for any public or
quasi-public use or purpose,

 

Real Estate Sublease

16



--------------------------------------------------------------------------------

the Term shall not be reduced or affected in any way and Subtenant shall
continue to pay in full all items of Rental payable by Subtenant hereunder
without reduction or abatement, and any such award shall be payable to the
Landlord or Sublandlord (as tenant) as provided in the Real Estate Lease.

ARTICLE 12: ASSIGNMENT AND SUBLETTING

Section 12.1. Each of Sublandlord and Subtenant may Transfer its interest in
this Real Estate Sublease to an Affiliate (except that Subtenant may not
Transfer its interest to Landlord under the Real Estate Lease) or to a surviving
entity following a merger following (i) not less than thirty (30) days’ notice
to the other of the Transfer and the transferee, (ii) if Sublandlord is the
transferring party, confirmation that the NBP Guarantee shall continue in full
force and effect with respect to the obligations of such transferee as if it
were Sublandlord, and (iii) if Subtenant is the transferring party, confirmation
that the transferee is 100% owned directly or indirectly by Subtenant and that
the BNY Guarantee shall continue in full force and effect with respect to the
obligations of such transferee as if it were Subtenant and shall continue in
full force and effect with respect to the obligations of Landlord under the Real
Estate Lease. Notwithstanding the foregoing, a merger, consolidation or similar
transaction shall not be deemed a “Transfer” for purposes of this Section 12.1,
so long as the surviving or successor entity assumes all obligations of the
“transferor” under this Agreement and clauses (ii) and (iii), as applicable,
remain satisfied and Landlord remains the owner of the Buildings; provided, that
if the merger, consolidation or similar transaction involves the Subtenant and
either clause (iii) is not met or Landlord is no longer the owner of both
Buildings, then such a transaction may proceed but shall be deemed to be a
Sublandlord Termination Event. Sublandlord agrees that neither subleases of the
Premises nor assignments by Subtenant of its interests in the Assigned Leases
shall not be construed as assignments of the Subtenant’s interest in this Real
Estate Sublease for the purposes of this provision. Sublandlord agrees that the
transfers of beneficial ownership interests in Subtenant shall not be construed
as assignments of the Subtenant’s interest in this Real Estate Sublease for the
purpose of this provision. Subtenant agrees that the transfers of beneficial
ownership interests in Sublandlord shall not be construed as assignments of
Sublandlord’s interest in this Real Estate Sublease for purposes of this
provision so long as the NBP Guarantee remains in full force and effect. Any
purported assignment in violation of this Section 12.1 shall be null and void.

Section 12.2. Subtenant shall have the unrestricted right to sub-sublease the
Premises or portions thereof after the Effective Date, for terms that expire at
least one (1) day prior to the Expiration Date, to one or more sub-subtenants
meeting Subtenant’s subleasing criteria as from time to time in effect;
provided, however, that no such sub-sublease shall relieve Subtenant of any
obligations hereunder. Subtenant shall have the right to assign the Assigned
Leases without restriction so long as the Guarantee remains in full force and
effect. Attached as Exhibit D is a copy of Subtenant’s current subleasing
criteria as in

 

Real Estate Sublease

17



--------------------------------------------------------------------------------

effect on the date hereof. Sublandlord may request from Subtenant, on a
semiannual basis, a list of subtenants and a copy of Subtenant’s then-current
subleasing criteria. No Transfer permitted under this Article 12 shall have any
effect on the Assigned Leases or any other existing sub-subleases between
Subtenant and third parties which shall remain in full force and effect.

ARTICLE 13: ELECTRICITY

Section 13.1. Sublandlord shall cause Landlord to contract for the provision of
electricity to the Premises and to pay, or cause Landlord to pay, the costs
thereof directly to the public utility company providing such service.

ARTICLE 14: ACCESS TO PREMISES

Section 14.1. Subtenant shall permit Landlord and Sublandlord and their
respective agents, representatives, contractors and employees and public
utilities servicing the Premises to enter the Premises on Business Days during
business hours upon reasonable notice to Subtenant for the purpose of
(i) inspecting the same, (ii) complying with any Requirements, and (iii) making
any necessary repairs thereto. Notwithstanding anything to the contrary
contained in this Section 14.1, provided that Landlord or Sublandlord gives
Subtenant as much notice as is practicable under the circumstances, Landlord or
Sublandlord and their respective agents, representatives, contractors and
employees and public utilities servicing the Premises shall have the right to
enter the Premises at any time in the event of an emergency to make any
necessary repairs.

Section 14.2. During the twelve (12) month period prior to the Expiration Date,
Sublandlord may exhibit the Premises to prospective subtenants thereof.

ARTICLE 15: CERTIFICATE OF OCCUPANCY

Neither Sublandlord nor Subtenant shall, at any time, use or occupy the Premises
in violation of the certificates of occupancy at such time issued for the
Premises or for the Buildings and in the event that any department of the City
or State of New York shall hereafter contend or declare by notice, violation,
order or in any other manner whatsoever that the Premises are used for a purpose
which is a violation of such certificate of occupancy, Subtenant or Sublandlord,
as the case may be, upon written notice from any Governmental Authority, shall
immediately discontinue such use of the Premises.

 

Real Estate Sublease

18



--------------------------------------------------------------------------------

ARTICLE 16: TERMINATION EVENTS

Section 16.1. Each of the following events shall be a “Sublandlord Termination
Event”.

(A) If Subtenant shall breach any representation or warranty given hereunder in
any material respect or shall default in fulfilling any of the material
covenants of this Real Estate Sublease or any Transaction Document in any
material respect and such default shall continue for thirty (30) days, in the
case of a material breach of a representation or warranty, or sixty (60) days,
in the case of a breach of a material covenant, in each case after notice of
such default is given to Subtenant; provided that if such default shall be of
such a nature that the same cannot with due diligence be cured or remedied
within said 30 or 60 day period, as the case may be, and if Subtenant shall have
diligently commenced curing such default within such 30 or 60 day period, and
shall thereafter with due diligence and in good faith proceed to remedy or cure
such default, Subtenant shall have up to an additional sixty (60) days to cure
such default (other than the covenants for the payment of material items of
Rental which are covered in (B) below);

(B) If Subtenant shall default in the payment when due of any installment of any
item of Rental and such default shall continue for ten (10) Business Days after
notice of such default is given to Subtenant by Sublandlord.

ARTICLE 17: TERMINATION

Section 17.1. If a Sublandlord Termination Event exists, Sublandlord may serve a
written five (5) days’ notice of cancellation of this Real Estate Sublease upon
Subtenant, and upon the expiration of said five (5) days, this Real Estate
Sublease and the Term hereunder shall end and expire as fully and completely as
if the date of expiration of such five (5) day period were the Fixed Expiration
Date and, Subtenant shall then quit and surrender the Premises to Sublandlord.

Section 17.2. Upon termination of this Real Estate Sublease, Subtenant shall
quit and peacefully surrender the Premises to Sublandlord, and Sublandlord and
its agents may immediately re-enter the Premises, or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by force or otherwise (without being liable to indictment,
prosecution or damages therefor), and may repossess the Premises, dispossess
Subtenant and any other persons from the Premises and remove or store any and
all of their property and effects from the Premises at the Subtenant’s expense.
The obligation to pay or reimburse any storage or removal costs shall survive
the expiration of this Real Estate Sublease.

Section 17.3. Upon the termination of this Real Estate Sublease (which each
party hereto acknowledges and agrees shall occur upon the termination of the
Real Estate Lease), neither party hereto shall have any further obligation to
the other party under this Real Estate Sublease except as to (a) claims for
indemnification as provided in the

 

Real Estate Sublease

19



--------------------------------------------------------------------------------

Transaction Documents for matters relating to periods prior to the termination
of this Real Estate Sublease, and (b) Sublandlord’s claims for the recovery of
Rentals under this Real Estate Sublease not timely paid when due, plus late
interest on the same that shall accrue at the Default Rate, which claims are
expressly stated herein to survive the termination of this Real Estate Sublease.

Section 17.4. If the termination of this Real Estate Sublease occurs at any time
other than the last day of a Rental Period during the Term, the amount of Fixed
Rent due during the Rental Period in which the termination occurs shall be
adjusted based on the formula set forth below:

In case of termination during a Rental Period, on the Early Termination Date,
the Subtenant will pay to the Sublandlord the amount (the “Final Rental”) which
shall be equal to the Fixed Rent minus the Adjustment Factor calculated as
follows:

LOGO [g76171img-1.jpg]

With :

LOGO [g76171img-2.jpg]

 

v :

   3.86%

w :

   0.58698%

x :

   € 435,800,000

y :

   €2,832,354

z :

   1.00818255

“Remaining Period”:

   A period from and including the Early Termination Date to and excluding the
Rental Payment Date immediately following the Early Termination Date

n :

   The number of days included in the Remaining Period

 

Real Estate Sublease

20



--------------------------------------------------------------------------------

p :

   The number of Fixed Rent payments effectively paid from the Effective Date to
the Early Termination Date

q:

   is a number from 1 to p

Ri :

   The 3-month Euribor quoted on Telerate Page 248 two business days before the
Rental Payment Date immediately preceding the Early Termination Date

Rf :

   The rate determined as follows :    (i) if Euribor for the Remaining Period
is quoted on Telerate Page 248, the rate so quoted minus 1/8 percent per annum;
and    (ii) if no Euribor rate for Remaining Period is quoted on Telerate Page
248, the rate found by interpolating (on a linear basis) between the Euribor
rates quoted on Telerate page 248 for the periods (both longer and shorter)
which correspond most closely to the Remaining Period minus 1/8 percent per
annum

ARTICLE 18: FEES AND EXPENSES

If Sublandlord or Subtenant shall be in default beyond any applicable grace
periods under this Real Estate Sublease, Sublandlord or Subtenant, as the case
may be, may make or cause to be made, any expenditure or incur any obligation
for the payment of money, including, without limitation, reasonable attorneys’
fees and disbursements in instituting, prosecuting or defending any action or
proceeding, and the cost thereof, shall be deemed to be additional rent
hereunder and shall be paid by Subtenant to Sublandlord or Sublandlord to
Subtenant, as the case may be, no later than twenty (20) days following the
rendition of any bill or statement to Subtenant or Sublandlord, as the case may
be, therefor and if the term of this Real Estate Sublease shall have expired at
the time of the making of such expenditures or the incurring of such
obligations, such sums shall be recoverable by Sublandlord or Subtenant, as the
case may be, as damages. Amounts payable by Sublandlord or Subtenant pursuant to
this Article 18, as well as amounts payable by Subtenant to Sublandlord under
Article 27 shall bear interest at the Default Rate if not paid when due, from
and including the due date to but excluding the date paid

 

Real Estate Sublease

21



--------------------------------------------------------------------------------

by Subtenant to Sublandlord or Sublandlord to Subtenant, as the case may be.
This Article 18 shall survive any termination of this Real Estate Sublease.

ARTICLE 19: NO REPRESENTATIONS BY SUBLANDLORD

Sublandlord and Sublandlord’s agents and representatives have made no
representations or promises with respect to the Premises except as expressly set
forth herein. Subtenant acknowledges that it is fully familiar with the
condition of the Premises, and agrees to take the same in the condition “as is”
as of the date hereof, and Sublandlord shall have no obligation to alter,
improve, decorate, repair or prepare any portion of the Premises for Subtenant’s
occupancy.

 

Real Estate Sublease

22



--------------------------------------------------------------------------------

ARTICLE 20: END OF TERM

Upon the expiration or other termination of this Real Estate Sublease, Subtenant
shall quit and surrender to Sublandlord the Premises, vacant, broom clean, in
good order and condition, ordinary wear and tear and damage for which Subtenant
is not responsible under the terms of this Real Estate Sublease excepted. If the
last day of the Term falls on a day other than a Business Day, this Real Estate
Sublease shall expire on the Business Day immediately preceding.

ARTICLE 21: QUIET ENJOYMENT

Until such time as this Real Estate Sublease is terminated, Subtenant may
peaceably and quietly enjoy the Premises subject, nevertheless, to the terms and
conditions of this Real Estate Sublease and the Real Estate Lease.

ARTICLE 22: ASSIGNED LEASES

The Premises demised to Subtenant under this Real Estate Sublease are leased
subject to the Assigned Leases and the rights of the tenants thereunder.
Sublandlord hereby assigns to Subtenant all of Sublandlord’s interest in the
Assigned Leases, including all of Sublandlord’s rights to receive rent and other
payments thereunder during the Term, and Subtenant agrees to perform all of
Sublandlord’s obligations under the Assigned Leases during the Term.

ARTICLE 23: NO WAIVER

Section 23.1. The failure of Sublandlord or Subtenant to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Real Estate Sublease, shall not be deemed a waiver of such
breach or prevent a subsequent act which would have originally constituted a
Sublandlord Termination Event or a violation of the provisions of this Real
Estate Sublease, as applicable, from having all of the force and effect of an
original Sublandlord Termination Event or violation of the provisions of this
Real Estate Sublease, as applicable. The receipt by Sublandlord or payment by
Subtenant of any item of Rental with knowledge of the breach of any covenant of
this Real Estate Sublease shall not be deemed a waiver of such breach. No
provision of this Real Estate Sublease shall be deemed to have been waived by
Sublandlord or Subtenant, unless such waiver is in writing signed by Sublandlord
or Subtenant, as the case may be. No payment by Subtenant or receipt by
Sublandlord of a lesser amount than the item of Rental herein stipulated shall
be deemed to be other than on account of the item of Rental, or as Sublandlord
may elect to apply same, nor shall any endorsement or statement on any

 

Real Estate Sublease

23



--------------------------------------------------------------------------------

check or any letter accompanying any check or payment as an item of Rental be
deemed an accord and satisfaction, and Sublandlord may accept such check or
payment without prejudice to Sublandlord’s right to recover the balance of such
item of Rental or to pursue any other remedy provided in this Real Estate
Sublease.

ARTICLE 24: WAIVER OF TRIAL BY JURY

The respective parties hereto shall, and they hereby do, waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this Real Estate
Sublease, the relationship of Sublandlord and Subtenant, Subtenant’s use or
occupancy of the Premises, or for the enforcement of any remedy under any
statute, emergency or otherwise. If Sublandlord commences any summary proceeding
against Subtenant, Subtenant will not interpose any counterclaim of whatever
nature or description in any such proceeding (unless failure to impose such
counterclaim would preclude Subtenant from asserting in a separate action the
claim which is the subject of such counterclaim), and will not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Subtenant.

ARTICLE 25: INABILITY TO PERFORM

Section 25.1. This Real Estate Sublease and the obligation of Subtenant to pay
the Rental hereunder and perform or cause to be performed, all of the other
covenants and agreements hereunder on the part of Subtenant to be performed or
cause to be performed, shall in no way be affected, impaired or excused because
Sublandlord is unable to fulfill any of its obligations under this Real Estate
Sublease expressly or impliedly to be performed by Sublandlord or because
Sublandlord is unable to make, or cause to be made, or is delayed in making or
causing to be made, any repairs, additions, alterations, improvements or is
unable to supply, or cause to be supplied, or is delayed in supplying, or
causing to be supplied, any equipment or fixtures, if Sublandlord is prevented
or delayed from so doing by reason of strikes or labor troubles or by accident,
or by any cause whatsoever beyond Sublandlord’s control, including, but not
limited to, laws, governmental preemption in connection with a national
emergency or by reason of any Requirements of any Governmental Authority or by
reason of failure of the HVAC, electrical, plumbing, or other Building Systems
in the Building, or by reason of the conditions of supply and demand which have
been or are affected by war or other emergency (“Unavoidable Delays”).
Notwithstanding the foregoing, if during any time period Sublandlord is unable
to fulfill, or cause to be fulfilled, any of its obligations under this Real
Estate Sublease as aforesaid, Subtenant shall, by reason thereof, be unable to
perform, or shall be prevented from performing, any covenant or agreement on its
part

 

Real Estate Sublease

24



--------------------------------------------------------------------------------

to be performed, such nonperformance shall not be deemed a default by Subtenant
or a Sublandlord Termination Event under this Real Estate Sublease.

Section 25.2. This Real Estate Sublease and the obligation of Sublandlord to
perform or cause to be performed, all of the covenants and agreements hereunder
on the part of Sublandlord to be performed or caused to be performed shall in no
way be affected, impaired or excused because Subtenant is unable to fulfill or
cause to be fulfilled any of its obligations under this Real Estate Sublease
expressly or impliedly to be performed by Subtenant because Subtenant is
prevented or delayed from doing so by reason of Unavoidable Delays.
Notwithstanding the foregoing, if during any time period Subtenant is unable to
fulfill or cause to be fulfilled any of its obligations under this Real Estate
Sublease as aforesaid and Sublandlord shall, by reason thereof, be unable to
perform or cause to be performed, or shall be prevented from performing or
causing to be performed, any covenant or agreement on its part to be performed
or caused to be performed, such nonperformance shall not be deemed a default by
Sublandlord under this Real Estate Sublease.

ARTICLE 26: BILLS AND NOTICES

Any bills (other than tax bills), statements, consents, notices, demands,
requests or other communications given or required to be given under this Real
Estate Sublease shall be in writing and shall be (1) mailed by certified mail,
postage prepaid, return receipt requested, or (2) sent by internationally
recognized overnight air courier service, or (3) sent by telecopy (provided an
identical notice is also sent simultaneously by mail or overnight courier). All
such communications shall be mailed, sent or delivered, addressed to the party
for whom it is intended at its address set forth below:

if to Subtenant, to each of:

The Bank of New York

One Wall Street – 32nd Floor

New York, NY 10286

Facsimile: (212) 635-6350

Attention: Corporate Treasury and Tax

with a copy to:

Dewey Ballantine LLP

1301 Avenue of the Americas

New York, NY 10019

Facsimile: (212) 259-6333

Attention: Managing Partner

 

Real Estate Sublease

25



--------------------------------------------------------------------------------

if to Sublandlord:

Fructibail Invest

115, rue Montmartre

75002 Paris

Facsimile: 011-33 1 58 19 29 15

Attention: Imed Ben Romdhane

with a copy to:

Natexis Banques Populaires

45, rue Saint Dominique

75007 Paris

Facsimile: 011-33 1 58 19 33 80

Attention: Negar Madjlessi

with a copy to:

Allen & Overy LLP

Edouard VII

26, boulevard des Capucines

75009 Paris France

Facsimile: 011-33-(0)1-4006-5454

Attention: Patrice Couterier

and

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Facsimile: (212) 610-6399

Attention: Kevin O’Shea

or at such other address or to such other addressee as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice. With respect to each party,
notices shall be deemed given upon receipt by each of the parties designated by
such party above (other than its outside legal counsel), with failure to accept
delivery constituting delivery for this purpose. Any notices received after 5:00
p.m.

Eastern Standard Time on a Business Day shall be deemed delivered on the
following Business Day. Any party hereto may change the addresses for notices
set forth above by

 

Real Estate Sublease

26



--------------------------------------------------------------------------------

giving at least ten (10) days’ prior notice of such change in writing to the
other party as aforesaid and otherwise in accordance with these provisions.

ARTICLE 27: OPERATING EXPENSES AND TAXES

Section 27.1. All costs of operating the Premises (“Subtenant-Paid Costs”) as
and when such costs are due and payable, shall be paid, or caused to be paid, by
Sublandlord. Sublandlord shall provide Subtenant with invoices for such
Subtenant-Paid Costs, and Subtenant shall reimburse Sublandlord for all such
Subtenant-Paid Costs within ten (10) days after Subtenant has been invoiced. All
Taxes assessed or charged against the Premises (as well as any related interest
or penalties), except for Subtenant-Paid Taxes which shall be paid by Subtenant
by its deposit of the Subtenant-Paid Taxes into the Real Estate Tax Account (as
defined in the Real Estate Lease) by the tenth day prior to the date on which
such Subtenant-Paid Taxes are due (the “Real Estate Tax Account Funding Date”),
shall be paid, or caused to be paid, by Sublandlord. Amounts payable by
Sublandlord or Subtenant pursuant to this Article 27, as well as amounts payable
by Sublandlord to Subtenant under Article 18, shall bear interest at the Default
Rate if not paid when due, from and including the due date to but excluding the
date paid by Subtenant to Sublandlord or Sublandlord to Subtenant, as the case
may be. For the avoidance of doubt, Subtenant shall not be required to reimburse
Sublandlord for any interest or penalties related to Subtenant-Paid Taxes so
long as Subtenant’s payment was deposited into the Real Estate Tax Account by
the Real Estate Tax Account Funding Date. Sublandlord and Subtenant each
acknowledges that Landlord shall have the exclusive right to contest Taxes and
that any refund resulting from any such contest may be paid directly to either
Landlord or Subtenant and shall in no event be paid to Sublandlord. Sublandlord
will take such actions and execute such documentation as may be reasonably
requested from time to time by Subtenant to cause the applicable Governmental
Authority to pay any such refunds directly to Subtenant.

Section 27.2. Should Sublandlord fail to pay, or fail to cause Landlord to pay,
any amount that such parties are obligated to pay pursuant to Section 27.1, then
Subtenant, as its sole remedy under this Real Estate Sublease, shall have the
right to deduct from the next installment(s) of Rental coming due under this
Real Estate Sublease all such amounts that Subtenant has paid or cause to be
paid (as well as any related interest or penalties), together with interest
thereon in accordance with Article 18, until all such amounts shall have been
recovered in their entirety. Subtenant shall provide to Sublandlord a written
accounting of all amounts paid with each quarterly installment of Rental
hereunder.

ARTICLE 28: SERVICES

 

Real Estate Sublease

27



--------------------------------------------------------------------------------

Section 28.1. [Reserved].

Section 28.2. Sublandlord shall provide, or cause Landlord to provide, to the
Premises hot and cold water for ordinary drinking, cleaning and lavatory
purposes.

Section 28.3. Subtenant acknowledges that Landlord has reserved the right to
stop service of certain building systems when necessary, by reason of accident
or emergency, or for repairs, additions, alterations, replacements or
improvements as Landlord may deem desirable or necessary to be made, until said
repairs, alterations, replacements or improvements shall have been completed.
Sublandlord shall have no responsibility or liability for interruption,
curtailment or failure to supply such building systems when prevented by
Unavoidable Delays, or by law, or due to the exercise of its right to stop
service as provided in Article 28 of the Real Estate Lease. The exercise of such
right or such failure by Landlord shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Subtenant to any compensation or to
any abatement or diminution of the Rental, or relieve Subtenant from any of its
obligations under this Real Estate Sublease, or impose any liability upon
Sublandlord or its agents by reason of inconvenience or annoyance to Subtenant,
or injury to or interruption of Subtenant’s business, or otherwise. If requested
by Subtenant, Sublandlord shall cooperate with Subtenant to cause Landlord to
schedule the performance of such repairs, alterations, replacements or
improvements at such times so as to minimize the interference with the conduct
of Subtenant’s business.

Section 28.4. Subtenant agrees that Landlord may maintain and operate, or cause
to be maintained and operated, security systems and closed circuit television
cameras at various locations in or about the Buildings, if any. Landlord, at its
sole cost and expense, shall have the right (but not the obligation) to continue
to operate such security systems.

Section 28.5. Subtenant agrees that Landlord may maintain and operate or cause
to be maintained or operated a photo identification system for the Buildings.

Section 28.6. Sublandlord shall cause Landlord to provide or cause to be
provided janitorial services to the Premises in accordance with the cleaning
specifications set forth in Schedule 5.

ARTICLE 29: SIDEWALK VAULT SPACE

Notwithstanding anything contained in this Real Estate Sublease or indicated on
any sketch, blueprint or plan, any under sidewalk vaults, vault space or other
space outside the boundaries of the Premises are not included in the Premises.
Sublandlord makes no representation as to the location of the boundaries of the
Premises. All under sidewalk vaults and vault space and all other space outside
the boundaries of the Premises which Subtenant may be permitted to use or occupy
are to be used or occupied under a

 

Real Estate Sublease

28



--------------------------------------------------------------------------------

revocable license, and if any such license shall be revoked, or if the amount of
such space shall be diminished or required by any Governmental Authority or by
any public utility company, such revocation, diminution or requisition shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Subtenant to any abatement or diminution of the Rental, or relieve Subtenant
from any of its obligations under this Real Estate Sublease, or impose any
liability upon Sublandlord. Any fee, tax or charge imposed by any Governmental
Authority for any such vaults, vault space or other space occupied by Subtenant
shall be paid, or caused to be paid, by Landlord.

ARTICLE 30: CAPTIONS; PARTIES BOUND

Section 30.1. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Real Estate
Sublease nor the intent of any provision thereof.

Section 30.2. The covenants, conditions and agreements contained in this Real
Estate Sublease shall bind and inure to the benefit of Sublandlord and Subtenant
and their respective legal representatives, successors, and, to the extent
permitted under this Real Estate Sublease, their assigns.

ARTICLE 31: GUARANTY

Contemporaneously with the execution and delivery of this Real Estate Sublease
by Sublandlord and Subtenant, Sublandlord shall cause NBP to execute and deliver
the NBP Guarantee to Subtenant and Landlord, and Subtenant shall cause BNY to
execute and deliver the BNY Guarantee to Sublandlord.

ARTICLE 32: CONSENTS AND PAYMENTS

Section 32.1. Sublandlord grants to Subtenant the right to act on Sublandlord’s
behalf whenever the consent or waiver of Landlord is required under the Real
Estate Lease and to deal directly with Landlord in respect of such consents. Any
consent or waiver given by Landlord to Subtenant shall be deemed to be
concurrent consent or waiver by Sublandlord.

Section 32.2. [RESERVED]

Section 32.3. Subtenant acknowledges and agrees that Sublandlord shall not be
responsible for providing any services to Subtenant or for the performance of
any obligations to be performed by Landlord under the Real Estate Lease, and
Subtenant

 

Real Estate Sublease

29



--------------------------------------------------------------------------------

agrees to look to Landlord for the performance of such obligations, provided
that Sublandlord has performed all obligations of Sublandlord as tenant under
the Real Estate Lease (except for those obligations that have been delegated to
Subtenant hereunder). Sublandlord shall not be liable to Subtenant for any
failure by Landlord to perform such obligations under the Lease, nor shall
failure by Landlord to perform its obligations under the Real Estate Lease
excuse performance by Subtenant of its obligations hereunder. Subtenant agrees
not to commit or permit any act or omission on the Premises which violates any
term or condition of the Real Estate Lease or this Real Estate Sublease.

Section 32.4. At Subtenant’s expense, during the Term, Sublandlord, at the
request of Subtenant, shall use commercially reasonable efforts to enforce the
terms of the Real Estate Lease with respect to Landlord’s obligations under the
Real Estate Lease as they relate to the Premises (but Sublandlord shall not have
an obligation to incur any expense or initiate any legal action against Landlord
to enforce such provisions, unless Subtenant first advances to Sublandlord
amounts sufficient to fund such expense or legal action as reasonably determined
by Sublandlord). Nothing herein shall be considered as an undertaking by
Sublandlord to Subtenant to afford Subtenant the benefit of such provisions on
the same terms as are contained in the Real Estate Lease, Sublandlord’s sole
obligation with respect to Landlord’s obligations in the Real Estate Lease being
to use commercially reasonable efforts, at the request of Subtenant, to enforce
such obligations on Subtenant’s behalf, to the extent set forth in the
immediately preceding sentence. To the extent the provisions of this Real Estate
Sublease are inconsistent with or different from the provisions of the Real
Estate Lease, the provisions of this Real Estate Sublease shall control as
between the parties hereto.

ARTICLE 33: BROKER

Each of Subtenant and Sublandlord represents and warrants to the other that it
has not dealt with any broker, finder, or like agent in connection with this
Real Estate Sublease. Subtenant does hereby indemnify and hold Sublandlord
harmless of and from all loss, costs, damages or expenses (including, without
limitation, attorneys’ fees and disbursements) incurred by reason of any claim
or liability to any broker, finder or like agent (other than Broker) who shall
claim to have dealt with Subtenant in connection herewith. Sublandlord does
hereby indemnify and hold Subtenant harmless of and from all loss, costs,
damages or expenses (including, without limitation, attorneys’ fees and
disbursements) incurred by reason of any claim or liability to any broker,
finder or like agent who shall claim to have dealt with Sublandlord in
connection herewith. The provisions of this Article 33 shall survive the
expiration or termination of this Real Estate Sublease.

ARTICLE 34: INDEMNITY

 

Real Estate Sublease

30



--------------------------------------------------------------------------------

Section 34.1. (A) Subtenant shall not do or permit any act thing to be done upon
the Premises which may subject the Sublandlord Indemnitees to any liability or
responsibility for injury, damage to Persons or property, or to any liability by
reason of any violation of any Requirement, and shall exercise such control over
the Premises as to fully protect the Sublandlord Indemnitees against any such
liability. Subtenant shall indemnify and save the Sublandlord Indemnitees,
harmless from and against (a) all claims of whatever nature against the
Sublandlord Indemnitees arising from any act, omission or negligence of
Subtenant, its contractors, licensees, agents, servants, employees, invitees or
visitors, in or about the Premises, (b) all claims against the Sublandlord
Indemnitees arising from any accident, injury or damage whatsoever caused to any
Person or to the property of any Person and occurring during the Term in or
about the Premises, (c) all claims against the Sublandlord Indemnitees arising
from any accident, injury or damage occurring outside of the Premises where such
accident, injury or damage results or is claimed to have resulted from an act,
omission or negligence of Subtenant or Subtenant’s contractors, licensees,
agents, servants, employees, invitees or visitors, (d) any breach, violation or
non-performance of any covenant, condition or agreement which relates to the use
and control of the Premises in this Real Estate Sublease set forth and contained
on the part of Subtenant to be fulfilled, kept, observed or performed and
(e) all claims against or costs incurred by the Sublandlord Indemnitees arising
out of a contest by Subtenant pursuant to Section 7.1. This indemnity and hold
harmless agreement shall include indemnity from and against any and all
liability, fines, suits, demands, costs and expenses of any kind or nature
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred in or in connection with any such claim or proceeding brought thereon,
and the defense thereof (“Claims”).

(B) Sublandlord shall indemnify and save Subtenant’s Indemnitees harmless from
and against all Claims arising from any breach, violation or non-performance of
any covenant, condition or agreement in this Real Estate Sublease on the part of
Sublandlord to be fulfilled, kept, observed or performed.

Section 34.2. If any Claim is made or brought against either party, which Claim
the other party shall be obligated to indemnify such first party against
pursuant to the terms of this Real Estate Sublease, then, upon demand by the
indemnified party, the indemnifying party, at its sole cost and expense, shall
resist or defend such Claim in the indemnified party’s name, if necessary. The
provisions of this Article 34 shall survive the expiration or earlier
termination of this Real Estate Sublease.

ARTICLE 35: ADJACENT EXCAVATION-SHORING

If an excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Subtenant, upon reasonable advance notice, shall afford
to the Person causing or authorized to cause such excavation, a license to enter
upon the Premises for the purpose of doing such work as said Person shall deem
necessary to preserve the wall or

 

Real Estate Sublease

31



--------------------------------------------------------------------------------

the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnity against Sublandlord, or
diminution or abatement of Rental.

ARTICLE 36: REPRESENTATIONS AND WARRANTIES

Section 36.1. The execution and delivery of this Real Estate Sublease by
Subtenant has been duly authorized by all necessary corporate action. This Real
Estate Sublease does not conflict with the Subtenant’s governing documents or
with any order of any court having jurisdiction over Subtenant or its property
nor with any contract to which Subtenant is a party or by which its property is
bound or affected. No consent by any third party is necessary for Subtenant to
execute and deliver this Real Estate Sublease. In addition, Subtenant represents
that the leases set forth in Schedule 2 hereof constitute all leases for the
Buildings with third parties unrelated to Subtenant. Subtenant has received and
reviewed a copy of the Real Estate Lease and understand the terms and provisions
thereof.

Section 36.2. The execution and delivery of this Real Estate Sublease by
Sublandlord has been duly authorized by all necessary corporate or other
constitutional action. This Real Estate Sublease does not conflict with the
Sublandlord’s governing documents nor with any order of any court having
jurisdiction over Sublandlord or its property nor with any contract to which
Sublandlord is a party or by which its property is bound or affected. No consent
by any third party is necessary for Subtenant to execute and deliver this Real
Estate Sublease.

Section 36.3. Neither Sublandlord, Subtenant nor their Affiliates shall directly
or indirectly contest the validity of this Real Estate Sublease.

ARTICLE 37: MISCELLANEOUS

Section 37.1. This Real Estate Sublease is offered for signature by Subtenant
and it is understood that this Real Estate Sublease shall not be binding upon
Sublandlord or Subtenant unless and until Sublandlord and Subtenant shall have
executed and unconditionally delivered a fully executed copy of this Real Estate
Sublease to each other.

Section 37.2. The partners, shareholders, directors, officers and principals,
direct and indirect, of Sublandlord (collectively, the “Sublandlord Parties”)
shall not be liable for the performance of Sublandlord’s obligations under this
Real Estate Sublease. Subtenant shall look solely to Sublandlord and its
interest in the Premises in enforcing Sublandlord’s obligations hereunder and
shall not seek any damages (including consequential and

 

Real Estate Sublease

32



--------------------------------------------------------------------------------

punitive damages) against any of the Sublandlord Parties except as provided
above in this Section 37.2 and except as provided in the NBP Guarantee.

Section 37.3. Notwithstanding anything contained in this Real Estate Sublease to
the contrary, all amounts payable by Subtenant to or on behalf of Sublandlord
under this Real Estate Sublease, whether or not expressly denominated as the
Fixed Rent, Additional Rent or Rental, shall constitute rent for the purposes of
Section 502(b)(6) of the United States Bankruptcy Code.

Section 37.4. Subtenant’s liability for all items of Rental that arose during
the Term shall survive the Expiration Date.

Section 37.5. Subtenant shall not install any signs on the exterior or in the
interior of the Premises without the prior approval of Landlord which approval
may be given or withheld in the Landlord’s discretion.

Section 37.6. Neither this Real Estate Sublease nor any memorandum hereof shall
be recorded.

Section 37.7. This Real Estate Sublease and the Transaction Documents contain
the entire agreement between the parties and supersedes all prior
understandings, if any, with respect thereto. This Real Estate Sublease shall
not be modified, changed, or supplemented, except by a written instrument
executed by both parties.

Section 37.8. This Real Estate Sublease shall be governed by and construed in
accordance with the law of the State of New York including, without limitation,
the laws applicable to commercial leases in New York. Each of Sublandlord and
Subtenant hereby: (a) irrevocably consents and submits to the jurisdiction of
any Federal, state, county or municipal court sitting in the State of New York
in respect to any action or proceeding brought therein by Sublandlord against
Subtenant concerning any matters arising out of or in any way relating to this
Real Estate Sublease; (b) irrevocably waives all objections as to venue and any
and all rights it may have to seek a change of venue with respect to any such
action or proceedings; (c) agrees that the laws of the State of New York shall
govern in any such action or proceeding and waives any defense to any action or
proceeding granted by the laws of any other country or jurisdiction unless such
defense is also allowed by the laws of the State of New York; and (d) agrees
that any final judgment rendered against it in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law. Each of Sublandlord and
Subtenant further agrees that any action or proceeding by Subtenant against
Sublandlord, or Sublandlord against Subtenant, as the case may be, in respect to
any matters arising out of or in any way relating to this Real Estate Sublease
shall be brought only in the State of New York, County of New York. The address
for service of process on Subtenant in the State of New York shall be One Wall
Street – 10th Floor, New York, NY 10286, Attention: General Counsel. Sublandlord
hereby appoints CT Corporation System, A WoltersKluwer Company,

 

Real Estate Sublease

33



--------------------------------------------------------------------------------

having an office at 111 Eighth Avenue, 13th Floor, New York, NY 10011 as
Sublandlord’s agent who shall be authorized to accept service of process on
Sublandlord’s behalf.

Each of Sublandlord and Subtenant shall have the right to appoint a successor
agent upon notice to Sublandlord or Subtenant, as the case may be, but, at all
times during the Term, each of Sublandlord and Subtenant shall have a duly
authorized agent for service of process in New York State.

Section 37.9. (A) All of the Schedules and Exhibits attached hereto are
incorporated and made a part of this Real Estate Sublease. Wherever appropriate
in this Real Estate Sublease, personal pronouns shall be deemed to include the
other genders and the singular to include the plural. All Article and Section
references set forth herein shall, unless the context otherwise specifically
requires, be deemed references to the Articles and Sections of this Real Estate
Sublease.

(B) If any term, covenant, condition or provision of this Real Estate Sublease,
or the application thereof to any Person or circumstance, shall ever be held to
be invalid or unenforceable, then in each such event the remainder of this Real
Estate Sublease or the application of such term, covenant, condition or
provision to any other Person or any other circumstance (other than those as to
which it shall be invalid or unenforceable) shall not thereby affected, and each
term, covenant, condition and provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.

(C) All references in this Real Estate Sublease to the consent or approval
Sublandlord shall be deemed to mean the written consent or approval of
Sublandlord and no consent or approval of Sublandlord shall be effective for any
purpose unless such consent or approval is set forth in a written instrument
executed by Sublandlord.

Section 37.10. Except for payments of Fixed Rent and as otherwise specifically
provided herein, all payments under this Real Estate Sublease shall be made in
Dollars. Amounts payable by one party to the other party under this Real Estate
Sublease shall be paid by wire transfers in immediately available funds in
accordance with wire transfer instructions appended hereto as Schedule 6, as
such instructions from time to time may be changed by a party upon notice to the
other party.

Section 37.11. Subtenant agrees to join in the execution of all applications,
filings and certificates relating to the Premises or portions thereof which
Landlord from time to time during the Term reasonably may request; provided,
however, that Subtenant shall not be required to incur any obligations or assume
any liabilities with respect to the same.

Section 37.12. The liability of the parties under this Real Estate Sublease
shall be limited to direct damages, and neither party shall have any liability
for consequential, special or other damages suffered by the other party or by
any party claiming through the other party.

 

Real Estate Sublease

34



--------------------------------------------------------------------------------

Section 37.13. Except to the extent that Subtenant shall be unable to peaceably
and quietly enjoy the Premises solely by reason of the default by Sublandlord of
Sublandlord’s obligations under Article 21 (subject to the provisions thereof,
the parties hereto acknowledge and agree that any act or failure to act by
Landlord which may result in a breach by Sublandlord of its obligations under
Article 21 shall not be deemed to be a default by Sublandlord), this Real Estate
Sublease shall not terminate, nor shall Subtenant be entitled to any abatement,
suspension, deferment, reduction, setoff (except to the extent expressly
provided in Article 27), counterclaim, or defense with respect to the Rental, by
reason of: (1) any defect in the condition, merchantability, design,
construction, quality or fitness for use of the Premises or any part thereof, or
the failure of the Premises to comply with any legal requirements, including any
inability to occupy or use any such Premises by reason of such non-compliance;
(2) any damage to, removal, abandonment, salvage, loss, contamination of or
release from, scrapping or destruction of or any requisition or taking of any
portion of the Premises or any part thereof; (3) any restriction, prevention or
curtailment of or interference with the construction on or any use of any
portion of the Premises or any part thereof including eviction; (4) any defect
in title to rights to any portion of the Premises or any lien on such title or
rights or on any portion of the Premises; (5) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by Landlord or Sublandlord; (6) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceedings relating to Landlord, Sublandlord, Subtenant or any other Person, or
any action taken with respect to this Sublease by any trustee or receiver of
Landlord, Sublandlord, Subtenant or any other Person, or by any court, in any
such proceeding; (7) any claim that Subtenant has or might have against any
Person, including, without limitation, Landlord, Sublandlord, or any vendor,
manufacturer, contractor of or for any portion of the Premises; (8) any failure
on the part of Landlord to perform or comply with any of the terms of the Real
Estate Lease; (9) any invalidity unenforceability or illegality or disaffirmance
of the Real Estate Lease, this Real Estate Sublease or any provision thereof or
hereof against or by Landlord, Sublandlord or Subtenant; (10) the impossibility
or illegality of performance by Landlord, Subtenant, Sublandlord or any of them;
(11) any action by any court, administrative agency or other Governmental
Authority; or (12) other cause or circumstances whether similar or dissimilar to
the foregoing and whether or not Sublandlord or Subtenant shall have notice or
knowledge of any of the foregoing. Subtenant hereby specifically waives any and
all rights arising from or in connection with any occurrence whatsoever, which
may now or hereafter be conferred upon it by law (i) to surrender or terminate
this Real Estate Sublease, except to the extent that Subtenant shall be unable
to peaceably and quietly enjoy the Premises solely by reason of a default by
Sublandlord of Sublandlord’s obligations under Article 21 (subject to the
provisions thereof, the parties hereto acknowledge and agree that any act or
failure to act by Landlord which may result in a breach by Sublandlord of its
obligations under Article 21 shall not be deemed to be a default by Sublandlord)
and (ii) Subtenant hereby specifically waives any and all rights arising from or
in connection with any occurrence whatsoever, which may now or hereafter be
conferred upon it by law to entitle Subtenant to any

 

Real Estate Sublease

35



--------------------------------------------------------------------------------

abatement, reduction, suspension or deferment of the Rental, except to the
extent expressly set forth in Article 27. For the avoidance of doubt, Subtenant
shall have the right, at any time or from time to time, to vacate the Premises
or any portion thereof; provided, that no such action by Subtenant shall affect
its obligation to make payments of all items of Rental hereunder.

Section 37.14. (A) From time to time, no later than thirty (30) days following
request by Sublandlord, Subtenant shall deliver to Sublandlord a written
statement executed by Subtenant, in form reasonably satisfactory to Sublandlord
and Subtenant, (1) stating that this Real Estate Sublease is then in full force
and effect and has not been modified (or if modified, setting forth all
modifications), (2) setting forth the date to which the Fixed Rent has been
paid, and (3) stating whether or not, to the knowledge of Subtenant (without
investigation), Sublandlord is in default under this Real Estate Sublease, and,
if Sublandlord is in default, setting forth the specific nature of all such
defaults.

(B) From time to time, no later than thirty (30) days following request by
Subtenant, Sublandlord shall deliver to Subtenant a written statement executed
by Sublandlord, in form reasonably satisfactory to Subtenant and Sublandlord,
(1) stating that this Real Estate Sublease is then in full force and effect and
has not been modified (or if modified, setting forth all modifications),
(2) setting forth the date to which the Fixed Rent has been paid, and stating
whether or not, to the knowledge of Sublandlord (without investigation),
Subtenant is default under this Real Estate Sublease, and, if Subtenant is in
default, setting forth the specific nature of all such defaults.

Section 37.15. All payments hereunder shall be made on the day when due and
payable; provided, that if (i) for any reason or cause outside the control of
the party making payment hereunder, an attempted wire transfer of funds shall
fail to be completed on such due date or (ii) such due date is not a Business
Day, then in either such case, the due date of such payment shall be extended to
the next succeeding Business Day, without being subject to any penalties or
premiums of any kind, other than interest thereon for the period of such
extension at LIBOR or EURIBOR, as applicable; provided further, however, that,
in the case of clause (ii) of this Section 37.15, if such extension would cause
the due date of such payment to occur in the next following calendar quarter,
the due date of such payment shall occur on the immediately preceding Business
Day.

 

Real Estate Sublease

36



--------------------------------------------------------------------------------

ARTICLE 38: WITHHOLDING TAXES

Section 38.1. If any deduction for any Withholding Tax is required by law to be
made from any payment due under this agreement, the relevant party making such
payment shall make the required deduction and remit the amount so deducted to
the appropriate Governmental Authority. The party making the payment from which
the Withholding Tax is required to be deducted shall increase the amount of the
payment as may be necessary so that the other party receives, after deduction of
the required Withholding Tax (including any Withholding Tax imposed on the
additional payment required to be made pursuant to this sentence), on an
After-Tax Basis, the full amount that it would have received absent the
imposition of such Withholding Tax (such additional amount, the “Gross-up
Amount”); provided, however, that no Gross-up Amount shall be payable:

(A) by Sublandlord, if the Withholding Tax in respect of which such Gross-up
Amount would have been payable, would not have been incurred but for:
(i) Subtenant failing at any time during the Term to be a resident of the United
States within the meaning of Article 4 of the Treaty, (ii) Subtenant failing to
be engaged in the active conduct of a banking business in the United States,
(iii) Subtenant failing to be entitled to the benefits of the Treaty by reason
of Article 30 thereof with respect to any item of income for which Subtenant
meets the requirements of paragraphs 2(a)(ii) and 2(a)(iii) of such Article 30,
or (iv) Subtenant failing to provide documentary evidence as Sublandlord may
reasonably request in writing for the purpose of establishing the residence or
nationality of Subtenant; or

(B) by Subtenant, if the Withholding Tax in respect of which such Gross-up
Amount would have been payable, would not have been incurred but for:
(i) Sublandlord failing at any time during the Term to be an entity validly
formed under the laws of France, or (ii) Sublandlord failing at any time during
the Term to be a resident of France.

Section 38.2. If Sublandlord or Subtenant pays Withholding Taxes in connection
with payments received by such Sublandlord or Subtenant under this Real Estate
Sublease, the other party hereto shall indemnify such Sublandlord or Subtenant,
in either case on an After-Tax Basis, for such Withholding Taxes to the extent
such other party would be required to provide Gross-up Amounts with respect to
such Withholding Taxes under this Article 38 if such other party had been
required by law to deduct such Withholding Tax on payments made to the
Sublandlord or Subtenant, and shall reimburse any expenses incurred by such
Sublandlord or Subtenant with respect to such Withholding Taxes. Payment under
this indemnification shall be made within thirty (30) days from the date such
Sublandlord or Subtenant makes written demand therefor, which written demand
shall describe in reasonable detail the amount of and basis for the liability in
respect of which the indemnity payment is to be made.

Section 38.3. If Sublandlord or Subtenant, or any Affiliate of either, shall
become liable to any Governmental Authority in respect of any Withholding Tax on
account of a failure to withhold and remit such Withholding Tax to any
Governmental Authority, and such

 

Real Estate Sublease

37



--------------------------------------------------------------------------------

liability would not have been incurred but for, in the case of Sublandlord one
or more of the conditions described in Section 38.1(A), or in the case of
Subtenant one or more of the conditions described in Section 38. l(B), then
Subtenant shall indemnify Sublandlord, in the case of a liability imposed on
Sublandlord, and Sublandlord shall indemnify Subtenant in the case of a
liability imposed on Subtenant, in either case on an After-Tax Basis, within
thirty (30) days from the date such Sublandlord or Subtenant makes written
demand therefor, which written demand shall describe in reasonable detail the
amount of and basis for the liability in respect of which the indemnity payment
is to be made.

Section 38.4. If Sublandlord or Subtenant has paid a Gross-up Amount pursuant to
Section 38.1 and the party receiving such Gross-up Amount is able to procure the
refund of Withholding Taxes that gave rise to the payment of such Gross-up
Amount from the Governmental Authority to which the Withholding Taxes were paid,
then such payee shall pay to the payor of the Gross-up Amount within thirty
(30) days after receipt of such refund an amount (net of any reasonable
out-of-pocket expenses incurred by such payee in connection with its procuring
such refund) that such payee determines in good faith will leave payee in the
same after-tax position as it would have been if no Withholding Taxes had been
imposed.

Section 38.5. The provisions of this Article 38 shall survive the enforcement,
amendment or waiver of any provision of this Real Estate Sublease and the
termination of this Real Estate Sublease.

 

Real Estate Sublease

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have respectively executed this
Real Estate Sublease as of the day and year first above written.

 

FRUCTIBAIL INVEST, Sublandlord

By:   /s/ Fabrice Croppi     /s/ Imed Ben Romdhane  

Name:

  Fabrice Croppi    Imed Ben Romdhane  

Title:

  Co-Heads of Financial Engineering

THE BANK OF NEW YORK, Subtenant

By:   /s/ Thomas J. Mastro  

Name:

  Thomas J. Mastro  

Title:

  Comptroller

 

Real Estate Sublease

39



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   Description of the Premises

Exhibit B

   [Intentionally Omitted]

Exhibit C

   [Intentionally Omitted]

Exhibit D

   Subtenant’s Current Subleasing Criteria

Schedule 1

   Rules and Regulations

Schedule 2

   List of Assigned Leases

Schedule 3

   Fixed Rent

Schedule 4

   [Intentionally Omitted]

Schedule 5

   Cleaning Specifications

Schedule 6

   Wire Transfer Instructions

 

Real Estate Sublease

40



--------------------------------------------------------------------------------

Exhibit A

Description of the Premises

 

Real Estate Sublease

41



--------------------------------------------------------------------------------

Exhibit D

Subleasing Criteria as of the date of this Real Estate Sublease

As of the date set forth above, THE BANK OF NEW YORK’s (“Subtenant”) overall
strategy regarding vacant space at the Premises (as defined in the Real Estate
Sublease to which this Exhibit D is attached) is to ascertain whether said space
should be occupied by Subtenant (or its affiliates) or subleased to third
parties.

Subtenant’s current intention is to make all of the space at the Premises
available for use by Subtenant (or its affiliates) except for the Assigned
Leases.

…The foregoing is a statement of Subtenant’s current subleasing criteria which
may be changed at any time and from time to time by Subtenant in its sole and
absolute discretion.

 

Real Estate Sublease

42



--------------------------------------------------------------------------------

Schedule 1

RULES AND REGULATIONS

(1) The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors, or halls shall not be obstructed or encumbered by
Subtenant or used for any purpose other than ingress and egress to and from the
Premises and for delivery of merchandise and equipment in prompt and efficient
manner, using elevators and passageways designated for such delivery by
Landlord.

(2) No awnings, air-conditioning units, fans or other projections shall be
attached the outside walls of the Building. No curtains, blinds, shades, or
screens, other than those which conform to Building standards as established by
Landlord from time to time, shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of Landlord. Such awnings, projections, curtains, blinds, shades,
screens or other fixtures must be of a quality, type, design and color, and
attached in the manner reasonably approved by Sublandlord. All electrical
fixtures hung in offices or spaces along the perimeter of the Premises must be
of a quality, type, design and bulb color approved by Landlord, which consent
shall not be withheld or delayed unreasonably unless the prior consent of
Landlord has been obtained for other lamping.

(3) No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Subtenant on any part of the outside of the
Premises or Building or on the inside of the Premises if the same can be seen
from the outside of the Premises without the prior written consent of Landlord.
In the event of the violation of the foregoing by Subtenant, if Subtenant has
refused to remove same after reasonable notice from Landlord, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Subtenant. Interior signs on doors and directory tablet shall be of a
size, color and style reasonably acceptable to Landlord.

(4) The exterior windows and doors that reflect or admit light and air into the
Premises or the halls, passageways or other public places in the Building, shall
not be covered or obstructed by Subtenant.

(5) No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules, nor shall any article obstruct any air-conditioning supply or
exhaust without the prior written consent of Landlord.

(6) The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, acids or other substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by Subtenant.

 

Real Estate Sublease

43



--------------------------------------------------------------------------------

(7) Subject to the provisions of Article 3 of this Real Estate Sublease,
Subtenant shall not mark, paint, drill into, or in any way deface any part of
the Premises or the Building. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Landlord, which consent
shall not be unreasonably withheld, and as Landlord may direct.

(8) No space in the Building shall be used for manufacturing, for the storage
merchandise, or for the sale of merchandise, goods or property of any kind at
auction or otherwise.

(9) Subtenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them whether by the use of any musical
instrument, radio, television set, talking machine, unmusical noise, whistling,
singing, or in any other way.

(10) Subtenant, or any of Subtenant’s employees, agents, visitors or licensees,
shall not at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, chemical or substance except such as are
incidental to usual office occupancy.

(11) No additional locks or bolts of any kind shall be placed upon any of the
doors windows by Subtenant, nor shall any changes be made in existing locks or
the mechanism thereof, unless Subtenant promptly provides Landlord with the key
or combination thereto. Subtenant must, upon the termination of its tenancy,
return to Landlord all keys of stores, offices and toilet rooms, and in the
event of the loss of any keys furnished at Landlord’s expense, Subtenant shall
pay to Landlord the cost thereof.

(12) No bicycles, vehicles or animals of any kind except for seeing eye dogs
shall brought into or kept by Subtenant in or about the Premises or the
Building.

(13) All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place in the manner and during the
hours which Landlord or its agent reasonably may determine from time to time.
Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Real Estate Sublease of which these Rules and Regulations are
a part.

(14) Subtenant shall not occupy or permit any portion of the Premises demised to
it be occupied as an office for a public stenographer or typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, or as a
barber or manicure shop, or as an employment bureau. Subtenant shall not engage
or pay any employees on the Premises, except those actually working for
Subtenant at the Premises, nor advertise for labor giving an address at the
Premises.

 

Real Estate Sublease

44



--------------------------------------------------------------------------------

(15) Subtenant shall not purchase spring water, ice, towels or other like
service, accept barbering or bootblacking services in the Premises, from any
company or persons not approved by Landlord, which approval shall not be
withheld or delayed unreasonably and at hours and under regulations other than
as reasonably fixed by Landlord.

(16) Landlord shall have the right to prohibit any advertising by Subtenant
which, in Landlord’s reasonable opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon written notice
from Landlord, Subtenant shall refrain from or discontinue such advertising.

(17) Landlord reserves the right to exclude from the Building between the hours
6 P.M. and 8 A.M. and at all hours on days other than Business Days all persons
who do not present a pass to the Building signed or approved by Landlord.
Subtenant shall be responsible for all persons for whom a pass shall be issued
at the request of Subtenant and shall be liable to Landlord for all acts of such
persons.

(18) Subtenant shall, at its expense, provide artificial light for the employees
Landlord while doing janitor service or other cleaning, and in making repairs or
alterations in the Premises.

(19) The requirements of Subtenant will be attended to only upon written
application at the office of the Building. Building employees shall not perform
any work or do anything outside of the regular duties, unless under special
instructions from the office of Sublandlord.

(20) Canvassing, soliciting and peddling in the Building is prohibited and
Subtenant shall cooperate to prevent the same.

(21) There shall not be used in any space, or in the public halls of the
Building, either by Subtenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.

(22) Subtenant shall not do any cooking, conduct any restaurant, luncheonette
cafeteria for the sale or service of food or beverages to its employees or to
others, or cause or permit any odors of cooking or other processes or any
unusual or objectionable odors to emanate from the Premises. Subtenant shall not
permit the delivery of any food or beverage to the Premises, except by such
persons delivering the same as shall be approved by Landlord, which approval
shall not be unreasonably withheld.

(23) Subtenant shall keep the entrance door to the Premises closed at all times.

(24) Landlord shall have the right to require that all messengers and other
Persons delivering packages, papers and other materials to Subtenant (i) be
directed to deliver such packages, papers and other materials to a Person
designated by Landlord who will

 

Real Estate Sublease

45



--------------------------------------------------------------------------------

distribute the same to Subtenant or (ii) be escorted by a person designated by
Landlord to deliver the same to Subtenant.

(25) Landlord and its agents reserve the right to inspect all packages, boxes,
bags, handbags, attaché cases, suitcases, and other items carried into the
Building, and to refuse entry into the Building to any person who either refuses
to cooperate with such inspection or who is carrying any object which may be
dangerous to persons or property. In addition, Landlord reserves the right to
implement such further measures designed to ensure safety of the Building and
the persons and property located therein as Landlord shall deem necessary or
desirable.

 

Real Estate Sublease

46



--------------------------------------------------------------------------------

Schedule 2

Assigned Leases

Leases for One Wall Street:

 

1. Lease, dated as of July 31, 1999, between The Bank of New York and Arihant
News, Inc.

Leases for 101 Barclay Street;

Agreement of Lease, dated as of January 15, 1993, between The Bank of New York
and Barclay Newsstand, Inc., as extended and amended by that certain Letter (RE:
Lease Renewal – Barclay Newsstand, Inc.), dated June 24, 2002, from The Bank of
New York and acknowledged and agreed to by Barclay Newsstand, Inc.

 

Real Estate Sublease

47



--------------------------------------------------------------------------------

Schedule 3

FIXED RENTAL

 

From

and including

  

To

and excluding

  

Fixed Rental

in €

  

From

and including

  

To

and excluding

  

Fixed Rental

in €

3-Mar-2006

   3-Jun-2006    6 398 312    3-Sep-2018    3-Dec-2018    6 398 312

3-Jun-2006

   3-Sep-2006    6 398 312    3-Dec-2018    3-Mar-2019    6 398 312

3-Sep-2006

   3-Dec-2006    6 398 312    3-Mar-2019    3-Jun-2019    6 398 312

3-Dec-2006

   3-Mar-2007    6 398 312    3-Jun-2019    3-Sep-2019    6 398 312

3-Mar-2007

   3-Jun-2007    6 398 312    3-Sep-2019    3-Dec-2019    6 398 312

3-Jun-2007

   3-Sep-2007    6 398 312    3-Dec-2019    3-Mar-2020    6 398 312

3-Sep-2007

   3-Dec-2007    6 398 312    3-Mar-2020    3-Jun-2020    6 398 312

3-Dec-2007

   3-Mar-2008    6 398 312    3-Jun-2020    3-Sep-2020    6 398 312

3-Mar-2008

   3-Jun-2008    6 398 312    3-Sep-2020    3-Dec-2020    6 398 312

3-Jun-2008

   3-Sep-2008    6 398 312    3-Dec-2020    3-Mar-2021    6 398 312

3-Sep-2008

   3-Dec-2008    6 398 312    3-Mar-2021    3-Jun-2021    6 398 312

3-Dec-2008

   3-Mar-2009    6 398 312    3-Jun-2021    3-Sep-2021    6 398 312

3-Mar-2009

   3-Jun-2009    6 398 312    3-Sep-2021    3-Dec-2021    6 398 312

3-Jun-2009

   3-Sep-2009    6 398 312    3-Dec-2021    3-Mar-2022    6 398 312

3-Sep-2009

   3-Dec-2009    6 398 312    3-Mar-2022    3-Jun-2022    6 398 312

3-Dec-2009

   3-Mar-2010    6 398 312    3-Jun-2022    3-Sep-2022    6 398 312

3-Mar-2010

   3-Jun-2010    6 398 312    3-Sep-2022    3-Dec-2022    6 398 312

3-Jun-2010

   3-Sep-2010    6 398 312    3-Dec-2022    3-Mar-2023    6 398 312

3-Sep-2010

   3-Dec-2010    6 398 312    3-Mar-2023    3-Jun-2023    6 398 312

3-Dec-2010

   3-Mar-2011    6 398 312    3-Jun-2023    3-Sep-2023    6 398 312

3-Mar-2011

   3-Jun-2011    6 398 312    3-Sep-2023    3-Dec-2023    6 398 312

3-Jun-2011

   3-Sep-2011    6 398 312    3-Dec-2023    3-Mar-2024    6 398 312

3-Sep-2011

   3-Dec-2011    6 398 312    3-Mar-2024    3-Jun-2024    6 398 312

3-Dec-2011

   3-Mar-2012    6 398 312    3-Jun-2024    3-Sep-2024    6 398 312

3-Mar-2012

   3-Jun-2012    6 398 312    3-Sep-2024    3-Dec-2024    6 398 312

3-Jun-2012

   3-Sep-2012    6 398 312    3-Dec-2024    3-Mar-2025    6 398 312

3-Sep-2012

   3-Dec-2012    6 398 312    3-Mar-2025    3-Jun-2025    6 398 312

3-Dec-2012

   3-Mar-2013    6 398 312    3-Jun-2025    3-Sep-2025    6 398 312

3-Mar-2013

   3-Jun-2013    6 398 312    3-Sep-2025    3-Dec-2025    6 398 312

3-Jun-2013

   3-Sep-2013    6 398 312    3-Dec-2025    3-Mar-2026    6 398 312

3-Sep-2013

   3-Dec-2013    6 398 312    3-Mar-2026    3-Jun-2026    6 398 312

3-Dec-2013

   3-Mar-2014    6 398 312    3-Jun-2026    3-Sep-2026    6 398 312

3-Mar-2014

   3-Jun-2014    6 398 312    3-Sep-2026    3-Dec-2026    6 398 312

3-Jun-2014

   3-Sep-2014    6 398 312    3-Dec-2026    3-Mar-2027    6 398 312

3-Sep-2014

   3-Dec-2014    6 398 312    3-Mar-2027    3-Jun-2027    6 398 312

3-Dec-2014

   3-Mar-2015    6 398 312    3-Jun-2027    3-Sep-2027    6 398 312

3-Mar-2015

   3-Jun-2015    6 398 312    3-Sep-2027    3-Dec-2027    6 398 312

3-Jun-2015

   3-Sep-2015    6 398 312    3-Dec-2027    3-Mar-2028    6 398 312

3-Sep-2015

   3-Dec-2015    6 398 312    3-Mar-2028    3-Jun-2028    6 398 312

3-Dec-2015

   3-Mar-2016    6 398 312    3-Jun-2028    3-Sep-2028    6 398 312

3-Mar-2016

   3-Jun-2016    6 398 312    3-Sep-2028    3-Dec-2028    6 398 312

3-Jun-2016

   3-Sep-2016    6 398 312    3-Dec-2028    3-Mar-2029    6 398 312

3-Sep-2016

   3-Dec-2016    6 398 312    3-Mar-2029    3-Jun-2029    6 398 312

3-Dec-2016

   3-Mar-2017    6 398 312    3-Jun-2029    3-Sep-2029    6 398 312

3-Mar-2017

   3-Jun-2017    6 398 312    3-Sep-2029    3-Dec-2029    6 398 312

3-Jun-2017

   3-Sep-2017    6 398 312    3-Dec-2029    3-Mar-2030    6 398 312

3-Sep-2017

   3-Dec-2017    6 398 312    3-Mar-2030    3-Jun-2030    6 398 312

3-Dec-2017

   3-Mar-2018    6 398 312    3-Jun-2030    3-Sep-2030    6 398 312

3-Mar-2018

   3-Jun-2018    6 398 312    3-Sep-2030    3-Dec-2030    6 398 312

3-Jun-2018

   3-Sep-2018    6 398 312    3-Dec-2030    3-Mar-2031    6 398 312

 

Real Estate Sublease

48



--------------------------------------------------------------------------------

Schedule 5

CLEANING SPECIFICATIONS

A. GENERAL CLEANING - NIGHTLY

Sweep, using Landlord approved dust preparation, all stone, ceramic tile,
asphalt tile, marble terrazzo, linoleum, rubber, vinyl and other types of
flooring.

Carpet sweep all carpets and rugs four (4) times per week.

Vacuum clean all carpets and rugs, one (1) time per week.

Sweep all private stairways and maintain in clean condition.

Empty and clean all wastepaper baskets, ash trays and receptacles; damp dust as
necessary.

Remove all ordinary dry paper and tenant rubbish (excluding cafeteria waste,
bulk materials, bulk and special materials such as old desks, furniture, etc.).

Dust all furniture and windowsills.

Clean all glass furniture tops.

Dust all chair rails, trim, partitions and baseboards.

Wash clean all water fountains.

Remove finger marks and smudges from walls, doors, light switch plates once
(1) per week.

Wash locker and slop sink rooms.

B. LAVATORIES NIGHTLY (EXCLUDES NON-CORE LAVATORIES)

Sweep and mop all flooring.

Clean and polish all mirrors, powder shelves and brightwork, including
flushometers, piping and toilet seat hinges.

Wash and disinfect all basins, bowls and urinals.

Wash and sanitize both sides of all toilet seats; clean underside of fixtures.

 

Real Estate Sublease

49



--------------------------------------------------------------------------------

Dust and spot clean or wash all partitions, tile walls, dispensers and
receptacles.

Empty and clean paper towel and sanitary disposal receptacles.

Fill toilet tissue holders, soap dispensers and paper towel dispensers.

Remove all wastepaper and refuse to designated areas.

C. LAVATORIES PERIODIC CLEANING (EXCLUDES NON-CORE LAVATORIES)

Machine scrub flooring once per month.

Wash all partitions, tile walls, and enamel surfaces monthly.

D. SCHEDULE OF CLEANING

Upon completion of the nightly chores, all lights shall be turned off, windows
closed, doors locked and offices left in a neat and orderly condition.

All day, nightly and periodic cleaning services as listed herein, to be done
five nights each week, Monday through Friday, except Union and Legal Holidays.

All windows from the 2nd floor to the roof will be cleaned inside out quarterly,
weather permitting.

High dust all pictures, frames, charts, graphs and panel wall hangings not
reached in nightly office cleaning four (4) times per year.

High dust all vertical surfaces such as walls, partitions, ventilating louvers
and surfaces not reached in nightly office cleaning four (4) times per year.

Dust all venetian blinds and frames four (4) times per year.

 

Real Estate Sublease

50



--------------------------------------------------------------------------------

Schedule 6

Real Estate Sublease Wire Transfer Instructions

For Payments to Subtenant:

Euro-denominated payments should be wired to:

Dollar-denominated payments should be wired to:

For Payments to Sublandlord:

Euro-denominated payments should be wired to:

Dollar-denominated payments should be wired to:

 

Real Estate Sublease

51